The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 23, 2015

                                   No. 04-15-00299-CR

                                 Louis Leo CHRISTINA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR4887
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on November 12, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court